DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-7 are pending.  Claims 1, 5-7 have been amended.  

Response to Arguments
Applicant’s arguments filed 04/01/2022, have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made over Song et al. US 2011/0009172 in view of Bluvshtein US 2016/0022889 and Guo TW I556090.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Song et al. US 2011/0009172 in view of Bluvshtein US 2016/0022889 and Guo TW I556090.

Regarding claim 1 and 6, Song teaches:
An electronic device that can charge a battery selected from a plurality of batteries and can drive a battery selected from the plurality of batteries as a power feeding source, (Fig 19 Main and Sub; Par 0165 “Referring to FIG. 19, when a touch-drag is executed in a direction to increase the water level of a vessel icon (ib1) of the second battery, the second battery may be charged using the stored power of the first battery. Conversely, when a touch-drag is executed in a direction to increase the water level of the vessel icon (ib2) of the first battery, the first battery may be charged with the stored power of the second battery.”)
the electronic device comprising: 
a control unit; (Fig 1 #180)
a display unit, (Fig 1 #151)
a remaining power of a second battery that does not correspond to a first battery selected as a battery to be charged or the power feeding source among the plurality of batteries (Fig 14 Main/second battery remaining power doesn’t correspond to Sub/first battery remaining power), 
the control unit causes the display unit to display a remaining power of the first battery from among the remaining power of the first battery and the remaining power of the second battery (Fig 21 control unit displaying Main and Sub remaining power; Par 0159 “A controller of the mobile terminal (100) may indicate a water level of an icon (ib1) in one vessel on the display screen and a needle position of one meter (cm1) according to a charged level of the second battery (e.g., the main battery), and may indicate a water level of an icon (ib2) in another vessel and a needle position of another meter (cm2) according to a charged level of the first battery (e.g., the sub battery).”).
Even though Song teaches:
a remaining power of a second battery, the control unit causes the display unit to display a remaining power of first and second battery are displayed as noted above. 
Song does not explicitly teach:
wherein when a remaining power of a second battery that does not correspond to a first battery selected as a battery to be charged or the power feeding source among the plurality of batteries is higher than or equal to a predetermined threshold value, 
the control unit causes the display unit to display a remaining power of the first battery from among the remaining power of the first battery and the remaining power of the second battery, and 
when the remaining power of the second battery is lower than the threshold value, the control unit causes the display unit to display the remaining power of the first battery and the remaining power of the second battery.  
Bluvshtein teaches:
wherein when a remaining power of a second battery (Fig 7A #200) that does not correspond to a first battery (Fig 7A # 202) selected as a battery to be charged (battery charged Par 0189 “internal battery 80 are fully charged”) or the power feeding source among the plurality of batteries (battery is discharged. Par 0189 “internal battery 80 is partially discharged”) is higher than or equal to a predetermined threshold value (remaining power above threshold Par 0189 “state 170 may occur when removable battery 24 is partially discharged, but the charge level of the battery is still above a low threshold level”), 
the control unit causes the display unit to display a remaining power of the first battery from among the remaining power of the first battery and the remaining power of the second battery (displaying charge level and colors indicating remaining power of batteries. Fig 7A; Par 0188 “both removable battery 24 and internal battery 80 include three threshold charge levels, indicated by “OK, LOW, and EMPTY.” The battery condition OK, as far as charge level is concerned, indicates that the battery to which the condition refers is above a threshold low charge level,”  and Par 0189 “state 170 indicates a normal operational state for control and power source module 12. In state 170, removable battery 24 and internal battery 80 are both above a threshold low charge level, and there state is thus indicated in state 170 as OK. The indication in state 170 that removable battery 24 and internal battery 80 are both OK because the batteries are above a threshold low charge level”),
when the remaining power (charge level is the remaining charge of removable battery noted as second battery. Fig 9A #200; Par 0211 “the charge level of removable battery 24 indicated by the fill in battery icon 200”) of the second battery (Fig 3 #24) is lower than the threshold value (charge level lower than a threshold. Par 0211 “when removable battery 24 is at a threshold low charge level”), the control unit causes the display unit to display the remaining power (Fig 9A #202) of the first battery (Fig 3 # 80) and the remaining power of the second battery (Fig 9A #202 and 200; Par 0211 “power management module 140 may present removable battery icon 200 and internal battery icon 202 in black”…. “Power management module may present the charge level of internal battery 80 indicated by the fill in battery icon 202 as green to indicate, in contrast to removable battery 24, the internal battery is above a threshold low charge level.”).  
It would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the control unit taught by Song to display when threshold is reached or equal taught by Bluvshtein for the purpose of displaying more information to user to prevent problems that can arise. (Refer to Par 0003)
Song does not explicitly teach:
to display a remaining power of the first battery from among the remaining power of the first battery and the remaining power of the second battery without displaying the remaining power of the second battery.
Guo teaches:
to display a remaining power of the first battery from among the remaining power of the first battery and the remaining power of the second battery without displaying the remaining power of the second battery. (C1 remaining power can be displayed while display of remaining power C1 can be turned off. Fig 4 #C1 and C2; Page 4 Par 5 “the user U can also operate the second wireless periphery. The device 24 can stop displaying the first battery remaining amount C1. The operation of turning off the remaining battery power C2 of the second battery is also the same”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Song to include without displaying the remaining power of the second battery taught by Guo for the purpose of notifications to the user is not exhausted. (Refer to Page 2 Par 2)

Regarding claim 2, Even though Song teaches:
the control unit causes a partial area of the display unit to alternately display the remaining power of the first battery and the remaining power of the second battery. (Fig 15 and Fig #21 Sub and Main)
Song does not explicitly teach:
wherein when the remaining power of the second battery is lower than the threshold value.
Bluvshtein teaches:
wherein when the remaining power of the second battery is lower than the threshold value, (charge level lower than a threshold. Fig 9 A and C; Par 0211 “when removable battery 24 is at a threshold low charge level”)
It would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the control unit taught by Song to have when the remaining power of the battery is lower than the threshold value taught by Bluvshtein for the purpose of displaying more information to user to prevent problems that can arise. (Refer to Par 0003)

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Song et al. US 2011/0009172 in view of Bluvshtein US 2016/0022889 and Guo TW I556090 as applied to claim 1 above, and further in view of Davani US 2007/0063676.

Regarding claim 3, Even though Bluvshtein of the combined teachings of Song and Bluvshtein teaches:
wherein when the remaining power of the second battery is lower than the threshold value, as noted above in claim 2 and 
Song of the combined teachings of Song and Bluvshtein teach the control unit causes a partial area of the display unit to display the remaining power of the first battery and the remaining power of the second battery (Fig 15 partial area below “cp” displaying remaining power of first and second battery) as noted above in claim 2.
The combined teachings of Song and Bluvshtein does not explicitly teach:
display unit to display, which are partially overlapped.  
Davani teaches:
display unit to display, which are partially overlapped.   (Fig 3 #304 and Fig 4 first battery capacity level and overlapped by second battery capacity level; Par 0029 “ the first and second remaining capacity indicators share the graphical area of the indicator area 304. ”)
It would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify display unit taught by the combined teachings of Song and Bluvshtein to have partially overlapped taught by Davani for the purpose of reducing size of display.  also noted to reduce confusion to user. (Refer to Par 0006)

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Song et al. US 2011/0009172 in view of Bluvshtein US 2016/0022889 and Guo TW I556090 as applied to claim 1 above, and further in view of Hoffman et al. US 2008/0084183.

Regarding claim 4, Even though the combined teachings of Song and Bluvshtein teaches:
wherein when the remaining power of the second battery is lower than the threshold value, the control unit causes a first area, which is a partial area of the display unit, to display the remaining power of the first battery as noted above in claim 2.
 and 
Song also teaches causes a second area (Fig 21 left or right side of display being a send area), which is a partial area different from the first area of the display unit and is an area for displaying other information (Fig 23B other information).
The combined teachings of Song and Bluvshtein do not explicitly teach:
the control unit causes a second area, which is a partial area different from the first area of the display unit and is an area for displaying other information, to display the remaining power of the second battery.  
Hoffman teaches:
a control unit causes a second area, which is a partial area different from the first area of the display unit and is an area for displaying other information, to display the remaining power of the second battery.   (Fig 12A #1204, 1202 having the second area to left or right displaying remaining power of a second battery and other information)
Therefore, it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify second area and other information taught by the combined teachings of Song and Bluvshtein to display the remaining power of the second battery taught by Hoffman for the purpose of displaying more information to user with charging information. (Refer to Par 0011)

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Song et al. US 2011/0009172 in view of Bluvshtein US 2016/0022889, Guo TW I556090 and Lueker US 6,134,105.


Regarding claim 5, Song teaches:
An electronic device that can charge a battery selected from a plurality of batteries and can drive a battery selected from the plurality of batteries as a power feeding source, (Fig 19 Main and Sub; Par 0165 “Referring to FIG. 19, when a touch-drag is executed in a direction to increase the water level of a vessel icon (ib1) of the second battery, the second battery may be charged using the stored power of the first battery. Conversely, when a touch-drag is executed in a direction to increase the water level of the vessel icon (ib2) of the first battery, the first battery may be charged with the stored power of the second battery.”)
the electronic device comprising: 
a control unit; (Fig 1 #180)
a display unit, (Fig 1 #151)
a remaining power of a second battery that does not correspond to a first battery selected as a battery to be charged or the power feeding source among the plurality of batteries (Fig 14 Main/second battery remaining power doesn’t correspond to Sub/first battery remaining power), 
the control unit causes the display unit to display a remaining power of the first battery from among the remaining power of the first battery and the remaining power of the second battery (Fig 21 control unit displaying Main and Sub remaining power; Par 0159 “A controller of the mobile terminal (100) may indicate a water level of an icon (ib1) in one vessel on the display screen and a needle position of one meter (cm1) according to a charged level of the second battery (e.g., the main battery), and may indicate a water level of an icon (ib2) in another vessel and a needle position of another meter (cm2) according to a charged level of the first battery (e.g., the sub battery).”), 

Even though Song teaches:
a remaining power of a second battery, the control unit causes the display unit to display a remaining power of first and second battery are displayed as noted above. 
Song does not explicitly teach:
wherein when a remaining power of a second battery that does not correspond to a first battery selected as a battery to be charged or the power feeding source among the built-in battery and the external battery is higher than or equal to a predetermined threshold value, 
the control unit causes the display unit to display a remaining power of the first battery from among the remaining power of the first battery and the remaining power of the second battery, and 
when the remaining power of the second battery is lower than the threshold value, 
the control unit causes the display unit to display the remaining power of the first battery and the remaining power of the second battery.  
Bluvshtein teaches:
wherein when a remaining power of a second battery (Fig 7A #200)  that does not correspond to a first battery (Fig 7A # 202) selected as a battery to be charged (battery charged Par 0189 “internal battery 80 are fully charged”) or the power feeding source among the built-in battery and the external battery (battery is discharged. Par 0189 “internal battery 80 is partially discharged”) is higher than or equal to a predetermined threshold value (remaining power above threshold Par 0189 “state 170 may occur when removable battery 24 is partially discharged, but the charge level of the battery is still above a low threshold level”), 
the control unit causes the display unit to display a remaining power of the first battery from among the remaining power of the first battery and the remaining power of the second battery (displaying charge level and colors indicating remaining power of batteries. Fig 7A; Par 0188 “both removable battery 24 and internal battery 80 include three threshold charge levels, indicated by “OK, LOW, and EMPTY.” The battery condition OK, as far as charge level is concerned, indicates that the battery to which the condition refers is above a threshold low charge level,”  and Par 0189 “state 170 indicates a normal operational state for control and power source module 12. In state 170, removable battery 24 and internal battery 80 are both above a threshold low charge level, and there state is thus indicated in state 170 as OK. The indication in state 170 that removable battery 24 and internal battery 80 are both OK because the batteries are above a threshold low charge level”), and 
when the remaining power (charge level is the remaining charge of removable battery noted as second battery. Fig 9A #200; Par 0211 “the charge level of removable battery 24 indicated by the fill in battery icon 200”) of the second battery (Fig 3 #24) is lower than the threshold value (charge level lower than a threshold. Par 0211 “when removable battery 24 is at a threshold low charge level”),
the control unit causes the display unit to display the remaining power (Fig 3 # 80) of the first battery (Fig 9A #202) and the remaining power of the second battery Fig 9A #202 and 200; Par 0211 “power management module 140 may present removable battery icon 200 and internal battery icon 202 in black”…. “Power management module may present the charge level of internal battery 80 indicated by the fill in battery icon 202 as green to indicate, in contrast to removable battery 24, the internal battery is above a threshold low charge level.”).  
Therefore, it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the control unit taught by Song to display when threshold is reached or equal taught by Bluvshtein for the purpose of displaying more information to user to prevent problems that can arise. (Refer to Par 0003)

Song does not explicitly teach:
to display a remaining power of the first battery from among the remaining power of the first battery and the remaining power of the second battery without displaying the remaining power of the second battery.
Guo teaches:
to display a remaining power of the first battery from among the remaining power of the first battery and the remaining power of the second battery without displaying the remaining power of the second battery. (C1 remaining power can be displayed while display of remaining power C1 can be turned off. Fig 4 #C1 and C2; Page 4 Par 5 “the user U can also operate the second wireless periphery. The device 24 can stop displaying the first battery remaining amount C1. The operation of turning off the remaining battery power C2 of the second battery is also the same”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Song to include without displaying the remaining power of the second battery taught by Guo for the purpose of notifications to the user is not exhausted. (Refer to Page 2 Par 2)

Even though Song teaches:
An electronic device that can charge a battery selected from a plurality of batteries and can drive a battery selected from the plurality of batteries as a power feeding source as noted above. 
Song does not explicitly teach:
A printing apparatus, a built-in battery included in the apparatus and an external battery externally attached to the apparatus.
Lueker teaches:
A printing apparatus (Fig 1 #3 printer), a built-in battery included in the apparatus (Fig 3 #26 battery) and an external battery externally attached to the apparatus (Claim 1 “power supply accepts spare external batteries as a power source”).
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify electronic apparatus and the plurality of batteries taught by Song to have A printing apparatus, a built-in battery included in the apparatus and an external battery externally attached to the apparatus taught by Lueker for the purpose of user to have a command center that is portable (Refer to Col 1 lines 10-50) and since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008)

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Song et al. US 2011/0009172 in view of Kroenke et al. US 2014/0035513 and Guo TW I556090.

Regarding claim 7, Song teaches:
An electronic device that can charge a battery selected from a plurality of batteries and can drive a battery selected from the plurality of batteries as a power feeding source, (Fig 19 Main and Sub; Par 0165 “Referring to FIG. 19, when a touch-drag is executed in a direction to increase the water level of a vessel icon (ib1) of the second battery, the second battery may be charged using the stored power of the first battery. Conversely, when a touch-drag is executed in a direction to increase the water level of the vessel icon (ib2) of the first battery, the first battery may be charged with the stored power of the second battery.”)
the electronic device comprising: 
a control unit; (Fig 1 #180)
a display unit, (Fig 1 #151)
Even though Song teaches:
the control unit causes the display unit to display a remaining power of the first battery and display a info related to the second battery. (Fig 21 control unit displaying Main and Sub remaining power; Par 0159 “A controller of the mobile terminal (100) may indicate a water level of an icon (ib1) in one vessel on the display screen and a needle position of one meter (cm1) according to a charged level of the second battery (e.g., the main battery), and may indicate a water level of an icon (ib2) in another vessel and a needle position of another meter (cm2) according to a charged level of the first battery (e.g., the sub battery).”)
Song does not explicitly teach:
wherein when a second battery that does not correspond to a first battery selected as a battery to be charged or the power feeding source among the plurality of batteries is not in a predetermined abnormal condition, 
and 
when the second battery is in the abnormal condition, 
the control unit causes the display unit to display the first battery and a warning related to the second battery.  
Kroenke teaches:
wherein a second battery that does not correspond to a first battery selected as a battery to be charged or the power feeding source among the plurality of batteries is not in a predetermined abnormal condition, 
and 
when the second battery is in the abnormal condition, 
the control unit causes the display unit to display the first battery and a warning related to the second battery.  
 (Fig 3 and 4; Par 0057 “FIG. 3C shows a flow chart of an optional timing check operation to monitor to ensure that a charged battery is able to maintain its charge. Once the battery is charged according to the process of FIG. 3A, a timer can be started 2191 and the battery voltage is checked 2192 when the timer expires. If the battery voltage is properly maintained above a desired threshold, Display 1 ("CHARGING") is displayed 2193 and the battery charge is maintained (such as by a trickle charge) by continuing the process of FIG. 3A, or Display 3 (CHARGE DONE'') is displayed. But if the battery voltage has dropped below the threshold, the battery is considered defective and Display 4 ("BAD BATTERY") is displayed 2194.” and Par 0059 “FIG. 4 shows an example display that shows to the operator the status of every battery being charged. In this example, two batteries are charging, one battery is indicated as being defective, one battery has been charged, and the remaining four locations have no battery installed and are so indicated.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the control unit and when to display remaining power, and info of the second battery taught by Song to have a second battery that does not correspond to a first battery selected as a battery to be charged or the power feeding source among the plurality of batteries is not in a predetermined abnormal condition and to display a warning related to the second battery taught by Kroenke for the purpose of being informed of battery damage. (Refer to Par 0004)

Song does not explicitly teach:
to display a remaining power of the first battery without displaying the remaining power of the second battery.
Guo teaches:
to display a remaining power of the first battery without displaying the remaining power of the second battery. (C1 remaining power can be displayed while display of remaining power C1 can be turned off. Fig 4 #C1 and C2; Page 4 Par 5 “the user U can also operate the second wireless periphery. The device 24 can stop displaying the first battery remaining amount C1. The operation of turning off the remaining battery power C2 of the second battery is also the same”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Song to include without displaying the remaining power of the second battery taught by Guo for the purpose of notifications to the user is not exhausted. (Refer to Page 2 Par 2)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hosoya et al. US 2016/0291666, Kobayashi US 9,857, 863, Mori et al. US 2008/0315840, Fujita et al. US 2009/0279883, Yoon et al. US 2019/0379216, Sonderegger et al. US 10,472,015, Karner et al. US 2019/0033395 to control to display a first and second battery.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859